Citation Nr: 0112409	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-00 998	)	DATE
	)
	)                

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
neuropsychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, including low back pain with degenerative 
arthritis.

4.  Entitlement to an increased (compensable) rating for 
fracture of the left ankle.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1974.

In an October 1997 rating decision, the RO denied entitlement 
to service connection for residuals of asbestos exposure, 
bronchial asthma, and chronic obstructive pulmonary disease.  
At a hearing in March 1999, the veteran, through his 
representative, indicated his desire to withdraw that claim 
from appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have left ear hearing loss 
disability.

2.  The record contains no competent medical evidence that 
the veteran's right ear hearing loss is related to any 
disease or injury he incurred during his active military 
service.

3.  In a December 1987 rating decision which the veteran did 
not appeal, the RO determined that he had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for "a psychiatric condition" which had 
previously been diagnosed as personality disorder with 
hyperventilation syndrome.

4.  Some of the evidence received since the RO's December 
1987 disallowance of the claim for service connection for a 
psychiatric condition, previously diagnosed as personality 
disorder with hyperventilation syndrome and provisionally 
diagnosed in October 1981 as schizophrenia, has not been 
previously considered by agency decisionmakers, is not 
cumulative of evidence already of record, and is probative of 
the reasons for the prior denial.

5.  In a September 1974 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for organic disability of the back.

6.  The evidence received since the RO's September 1974 
denial of service connection for a back disorder shows that 
the veteran has degenerative disc disease and degenerative 
arthritis of the lumbar spine.

7.  The residuals of fracture of his left ankle is manifested 
by subjective complaints of ankle pain, with objective 
findings of limitation of motion in dorsiflexion and excess 
motion in plantar flexion, without objective findings of 
ankle tenderness, moderate limitation of motion, or 
instability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  The December 1987 rating decision which determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for "a psychiatric 
condition" is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§  20.302, 20.1103 (2000).

3.  Since the RO's December 1987 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a neuropsychiatric 
disorder, variously diagnosed as schizophrenia, adjustment 
disorder with depression, and anxiety neurosis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  The September 1974 rating decision which denied 
entitlement to service connection for low back pain is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

5.  Since the RO's September 1974 rating decision, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder, now 
diagnosed as degenerative disc disease and degenerative 
arthritis of the lumbar spine.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

6.  The criteria for a schedular rating of 10 percent for 
residuals of fracture of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5271 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Generally, a person who submits a claim for benefits under a 
law administered by VA has the burden of proof.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provisions of the Veterans 
Claims Assistance Act of 2000, Pub. Law No. 106-475, 114 
Stat. 2096 (2000) require VA to assist the veteran in the 
development of his claims.  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by law has been accomplished and VA has met the duty 
to assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.  The veteran has 
been provided recent medical examinations and has been 
informed of the type of evidence needed to support his 
claims.

A.  Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (2000), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The recent evidence suggests that the veteran has hearing 
loss disability in his right ear as defined by 38 C.F.R. 
§ 3.385.  During a VA audiological examination in September 
1997, the veteran reported having decreased hearing since 
1972.  He gave a history of earaches, vertigo, and noise 
exposure.  He reported exposure to mortar noise during his 
military service.  He denied a previous history of medical 
treatment or surgery involving his ears.  On audiological 
examination, his pure tone hearing thresholds, in decibels, 
for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
40
LEFT
10
15
10
30
35

Speech recognition was 96 percent correct in both ears.  The 
examiner reported a diagnosis of mild high frequency 
sensorineural hearing loss in the right ear and hearing 
within normal limits in the left ear.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for hearing loss during 
his active military service.  When tested in December 1993 
during his medical examination for separation from service, 
his pure tone hearing thresholds, in decibels, for the 
following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
xxx
10
LEFT
5
10
10
xxx
15

Speech recognition was 96 percent correct in both ears.

The Board has reviewed the entire record and finds no 
competent medical evidence which shows that the veteran has 
left ear hearing loss disability.  Further, although there is 
evidence that he has mild, high frequency sensorineural 
hearing loss in his right ear, the record contains no 
competent medical evidence that suggests a nexus between that 
disability and any disease or injury he incurred during his 
active military service.  The veteran own assertions of such 
a relationship are not competent in the absence of evidence 
that he has the expertise to render an opinion about the 
etiology of his right ear hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For the foregoing reasons, the Board concludes that the 
criteria for entitlement to service connection for hearing 
loss disability are not met.

B.  Schizophrenia and/or Anxiety Reaction

The veteran contends that he has a neuropsychiatric disorder 
which he incurred during his active military service.  
Recently dated medical records show that he has anxiety and 
depression.

In a September 1974 rating decision, the RO denied 
entitlement to service connection for personality disorder 
with hyperventilation syndrome.  The veteran was informed 
that service connection had been denied, as his personality 
disorder was considered developmental and not a disability 
for which compensation could be paid.  In December 1987, the 
RO disallowed the veteran's request to reopen his claim to 
service connection for a "nervous condition."  The RO 
determined that he had not submitted new and material 
evidence to reopen the claim.  The veteran did not perfect an 
appeal of that decision.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).  The 
claim can be reopened with the submission of new and material 
evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened and is considered in the context of the entire 
record.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the RO's December 
1987 rating decision consisted of service medical records, a 
summary of a VA hospitalization, and VA outpatient treatment 
records.

Service medical records show that at the time of his medical 
examination for enlistment, the veteran reported a history of 
frequent trouble sleeping and nervous trouble.  An examiner 
elaborated that the veteran had been nervous, had insomnia, 
and had occasional "shakes" but had never missed work due 
to such symptoms.  The veteran's psychiatric condition was 
clinically normal.  A treatment note dated in September 1971 
shows that the veteran complained of feeling dizzy and 
nervous.  He expressed a desire to go home to be with his 
family.  An examiner noted an impression of dependent 
personality, existing prior to service.  A note dated in 
November 1971 contains an impression of sleeping problems.  A 
consultation sheet dated in July 1973 shows that the veteran 
complained of dizziness lasting three weeks.  The referring 
examiner noted a provisional impression of personality 
syndrome, existing prior to service.  In November 1973, the 
veteran was referred for a gastrointestinal evaluation after 
complaining of abdominal pain.  The provisional diagnosis was 
dependent personality, existing prior to service.  When the 
veteran was seen in December, an examiner noted that an upper 
gastrointestinal radiological series had been normal.  The 
veteran associated abdominal pain with "faintness," 
dizziness, heavy breathing, and numbness in his whole body.  
After an examination, the examiner noted his impression that 
the veteran was having hyperventilation syndrome.  A further 
impression was personality disorder.  In a report of medical 
examination for separation from service dated the same day, 
an examiner indicated that the veteran's psychiatric 
condition was clinically normal.

In October 1981, the veteran was admitted to a VA hospital 
with somatic complaints and complaints of audio and visual 
hallucinations, depression, insomnia, tension headaches, and 
occasional amnesia.  According to a hospital summary, the 
veteran entered the hospital because of frustrations 
associated with depression stemming from chronic 
unemployment.  The reported diagnosis was adjustment disorder 
with depression.

Notes dated in 1986 contain a diagnosis of generalized 
anxiety disorder.  A treatment note dated in September 1987 
contains a diagnosis of adjustment disorder with depression.

The evidence submitted since the RO's December 1987 rating 
decision which denied entitlement to service connection for a 
"psychiatric condition" consists of treatment records 
generated during the veteran's October 1981 VA 
hospitalization, VA outpatient treatment records, private 
medical records, statements from the veteran's wife and 
mother, and transcripts of the veteran's testimony given at 
hearings in March 1999 and July 2000.

Notes of the veteran's treatment made during his 
hospitalization in part of October and November 1981 show a 
provisional diagnosis of schizophrenia.  The discharge 
diagnosis was adjustment disorder with depression.

VA outpatient treatment notes received after the RO's 
December 1987 rating decision show that the veteran continued 
to have symptoms of and treatment for anxiety and depression.  
A treatment note dated in November 1990 contains a diagnosis 
of anxiety neurosis.

When the veteran testified in July 2000 before a former 
member of the Board, he submitted records of his most recent 
treatment for a neuropsychiatric disorder and a statement, 
apparently signed by a mental health care provider.  That 
statement, dated in November 1999, indicates that the veteran 
was currently being treated for "emotional problems which 
take the form of anxiety attacks and depression."  According 
to the statement, the veteran's emotional problems had 
existed since he was in service.

The veteran testified in March 1999 that he became 
frustrated, angry and irritated during his service due to 
racial prejudice.  He stated that he became nervous after 
some frightening experiences.  He could not recall any dates 
of psychiatric treatment prior to his being hospitalized in 
1981.  The veteran testified in July 2000 that while in 
service, he had symptoms of nervousness and nightmares.  He 
was given medication which provided some relief.  He asserted 
that after his discharge he was treated by a physician who 
ultimately referred him to a VA treatment center in 1980.  He 
asserted that he had been told by doctors who had treated him 
that his current neuropsychiatric problems were "related" 
to his military service.

The Board has reviewed all of the evidence received since the 
December 1987 disallowance of the claim for service 
connection for a "psychiatric condition."  The Board 
concludes that new and material evidence has been submitted 
to reopen the claim.  The new evidence, accepted as credible, 
suggests that the veteran has an acquired psychiatric 
disorder.  A VA examiner has expressed the opinion that the 
veteran's "emotional problems" began while he was in active 
service.  The Board concludes that new and material evidence 
has been received since the December 1987 disallowance of the 
claim for service connection for a psychiatric disorder.  
When the claim was previously addressed, the evidence 
established that the veteran had a personality disorder, a 
disorder for which service connection could not be granted.  
Evidence received since the decision shows that there is an 
acquired disease process.  There are facts which bear 
directly and substantially on the reasoning of the prior 
denial.  The evidence is new and material.

C.  Degenerative Disc Disease and Degenerative Arthritis of 
the Lumbar Spine

The veteran contends that he has a low back disorder which he 
incurred during his active military service.  In a September 
1974 rating decision, the RO denied entitlement to service 
connection for low back pain.  The veteran was informed that 
service connection had been denied, as no organic disability 
of the back was shown by evidence in the record.  The veteran 
did not perfect an appeal of that decision.  The decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (2000).  The claim can be reopened with the 
submission of new and material evidence.

The evidence of record at the time of the RO's September 1975 
rating decision consisted of service medical records.  Such 
records show that the veteran had occasional complaints of 
low back pain which were variously diagnosed as low back 
pain, prostatitis, and chronic lumbosacral strain.  X-rays 
taken in June 1972 showed no significant abnormalities.  In 
August 1973, the veteran was instructed for a home program of 
William's exercises.  When examined in December 1973, the 
veteran's spine and other musculoskeletal systems were 
described as clinically normal.  

When the service connection for back pain was denied in 
September 1974, the RO's rating Board reasoned that no 
organic cause for such a complaint was identified in service.

The evidence submitted since the RO's September 1974 denial 
of the claim consists of VA outpatient and hospital records, 
and reports of VA examinations.  Some of such evidence shows 
that the veteran has degenerative disc disease and 
degenerative arthritis of the lumbar spine.

A private treatment note dated in February 1999 indicated 
that the veteran injured his back twice in 1998 while lifting 
heavy equipment.  An X-ray showed an old fracture of the L5 
anteriorly with anterior osteophytic spurs, and severe 
degenerative arthritis with collapse of the disc space, 
especially at L5 and the first sacral vertebra (S1).

The veteran testified in July 2000 before a former member of 
the Board that he injured his back at the same time he 
injured his left ankle.  He asserted that after the back 
injury he continued to have problems bending and stooping.  
He stated that he sought treatment as often as once per week.  
He further stated that he sought treatment for his back 
symptoms approximately nine months after his separation from 
service.  He asserted that an orthopedic specialist, 
identified in the transcript as Dr. Oats, had told him that 
his back disorder was related to an in-service injury.  At 
the time of the hearing, the veteran submitted treatment 
records of a Dr. Holt.  Those records confirm that the 
veteran has degenerative disc disease and degenerative 
arthritis of the lumbar spine.

The Board finds that the evidence submitted since the RO's 
September 1974 disallowance of the claim is new and material, 
as it suggests that the veteran has degenerative disc disease 
and degenerative arthritis of the lumbar spine.  As the 
September 1974 denial of the claim was based on the lack of 
an organic cause for the veteran's complaints of low back 
pain, the new evidence is material.  Stated differently, at 
the time of the prior denial, there was no competent evidence 
of a current disability or a disease process.  The evidence 
that has been added to the record cures one of the 
evidentiary defects that existed at the time of the prior 
denial and the prior reason for the denial cannot stand.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
See Francisco v. Brown 7 Vet. App. 55 (1994); 38 U.S.C.A. 
§ 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

Service medical records indicate that the veteran fractured 
his left ankle in 1972.  X-rays taken in December 1972 
revealed an avulsion fracture involving the superior portion 
of the talus.

The veteran was granted entitlement to service connection for 
fracture of his left ankle by the RO's April 1976 rating 
decision.  The associated disability was rated zero percent 
disabling.  The zero percent rating has been in effect since 
February 1976.

The RO has rated the veteran's ankle disabilities utilizing 
Diagnostic Code 5271.  Under that diagnostic code, moderate 
limitation of motion of the ankle joint warrants a 10 percent 
rating.  Where there is marked limitation of motion, a 20 
percent rating is assigned.

During a VA examination in November 1998, the veteran gave a 
history of an in-service left ankle injury which was casted.  
He told the examiner that subsequent to the injury he had 
pain with walking and exercise.  He described pain with 
exercise such as jogging and playing tennis.  Walking more 
than one block caused left ankle pain.  He reported 
occasional slight swelling.  Ladder climbing associated with 
his work as a painter sometimes caused left ankle discomfort.  
Examination of the left ankle revealed no tenderness, edema, 
or deformity.  There was no instability, nonunion with loose 
motion, subluxation, malunion, atrophy, or impairment of 
movement.  Range of motion was 10 degrees of dorsiflexion and 
53 degrees of plantar flexion.  An X-ray of the left ankle 
showed no bone or joint abnormality.  The diagnosis was 
chronic pain in the left ankle status post remote injury.  
The examiner commented that the veteran had moderate 
functional loss due to pain.

VA outpatient treatment records dated in January and July 
1998 document the veteran's complaints of left ankle pain.  
No clinical findings were reported.

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Sections 4.40 and 4.41 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The regulations also 
provide that a part which becomes painful on use must be 
regarded as seriously disabled.

The clinical evidence in the record shows that the veteran's 
left ankle has some limitation of range of motion in 
dorsiflexion and some excess motion in plantar flexion.  In 
addition, the veteran has complaints of pain with prolonged 
walking.  The examiner established that there was some 
functional impairment due to pain.  There is absolutely no 
reason to discount what the examiner determined.

After review of the entire record, the Board finds that the 
veteran's disabilities from residuals of fracture of his left 
ankle is manifested by ankle pain, with objective findings of 
limitation of motion in dorsiflexion and excess motion in 
plantar flexion, without objective findings of ankle 
tenderness, moderate limitation of motion, or instability.  
Based on the provisions of 38 C.F.R. § 4.59 (2000) a 
compensable evaluation is warranted.  The veteran has 
residuals of healed injury, there is limitation of motion, 
and an examiner has established that the veteran has 
functional impairment.

The Board has considered the veteran's left ankle disability 
in the context of other diagnostic codes to determine if a 
compensable rating may be assignable under the criteria of 
such other codes.  However, in the absence of ankylosis, 
Diagnostic Codes 5270 and 5272 are not for application.  
Similarly, without evidence of malunion of the os calcis or 
astragalus, or of astragalectomy, Diagnostic Codes 5273 and 
5274 are not for application.

The Board finds no evidence which supports a rating higher 
than 10 percent. The most recent VA orthopedic examination 
report contains no indication that the examiner detected 
swelling, redness, effusion, deformity, or atrophy.  The 
veteran has subjective complaints of increased pain with 
prolonged exercise and walking.  Examination of the ankle, 
including X-rays, has shown no identifiable ongoing pathology 
other than limitation of motion in dorsiflexion and excess 
motion in plantar flexion.  The record does not contain any 
clinical findings that the ankle disability is manifested by 
loss of strength, speed of joint movement, or coordination.  
The Board has considered the veteran's complaints that 
prolonged standing causes pain.  However, the examiner 
determined that the overall impairment is moderate in degree.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2000).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  The ten percent rating which 
will be assigned pursuant to this decision is based on 
clinical findings of limitation of motion, subjective 
complaints of left ankle pain, and the assessment during the 
most recant VA examination that the veteran has moderate 
functional loss related to his left ankle disability.

The Board has also considered 38 C.F.R. §  4.7, which 
provides for assignment of the next higher evaluation where 
the disability picture more closely approximates the criteria 
for the next higher evaluations.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, as 
discussed above, the veteran's disability picture for 
fracture of the left ankle does not approximate the criteria 
for the next higher schedular evaluation of 20 percent.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

The claims for service connection for a neuropsychiatric 
disorder and lumbar degenerative arthritis and disc disease 
are reopened.

A rating of 10 percent for fracture of the left ankle is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

Further development is required to assist the veteran in the 
development of his claims.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a neuropsychiatric and/or a low back 
disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
nature of his neuropsychiatric disorder 
and its relationship to service.  The 
claims folder should be reviewed by the 
examiners.  If the veteran has disability 
from an acquired neuropsychiatric 
disorder, such disorder should be 
identified and the examiner should then 
express an opinion as to whether there is 
a relationship between the post-service 
diagnoses and the in-service 
manifestations.  If the in-service 
diagnosis of personality disorder is 
correct, that fact should be noted.

3.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature of his low back disorder and its 
relationship to service.  The claims 
folder should be reviewed by the 
examiners.  If the veteran has disability 
from low back disorder, such disorder 
should be identified and the examiner 
should then express an opinion as to 
whether it is at least as likely as not 
that the disorder began in service, or, 
in the case of arthritis, was manifested 
to a compensable degree within one year 
of service.  If such a determination 
cannot be made without resort to 
speculation, the examiners should so 
indicate.

4.  If the veteran can obtain and submit 
evidence which supports his claim,  he 
should submit such evidence to the RO.

5.  After undertaking any additional 
indicated development, the RO should 
readjudicate the claims of entitlement to 
service connection for a neuropsychiatric 
disorder and a low back disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



